Citation Nr: 1728159	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-09 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Monte Phillips, Attorney at Law


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1985 to May 1997.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board in an August 2015 remand decision found that although the Veteran did not explicitly appeal a February 2013 rating decision that denied entitlement to a TDIU, he did appeal the assigned rating(s) for multiple service-connected disabilities, among other things, which were addressed by a May 2015 Board decision.  Those increased rating claims were initially received in June 2010.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Therefore, the Board found that his claim must be considered as part of the increased rating claims that were on appeal.

In its remand directives, the Board requested that the Veteran will be afforded an additional VA examination in connection with his lumbar spine disability and that his TDIU claim will be readjudicated in light of the examination results. 

Subsequent to the Board's remand, a March 2016 rating decision continued to deny the Veteran's claim for TDIU.  A supplemental statement of the case (SSOC) was furnished later that month.  

The case has been returned to the Board for further appellant action. 






FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran was precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment from February 14, 2011.
. 

CONCLUSION OF LAW

Beginning February 14, 2011, but not before, the criteria to establish entitlement to TDIU are approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

In light of the favorable action taken herein, the Board finds that further discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.

TDIU - Applicable Laws and Regulations 

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In this case, the Veteran is currently service connected for a mood disorder, evaluated as 50 percent disabling; a lumbar spine disorder, evaluated as 20 percent disabling; radiculopathy of the right lower extremity (associated with the service-connected lumbar spine disorder), evaluated as 10 percent disabling; a cervical spine disorder, evaluated as 20 percent disabling; a left shoulder disorder, evaluated as 20 percent disabling; chronic bilateral foot pain secondary to pes planus, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling, and migraine headaches, evaluated as 30 percent disabling.  His overall combined disability rating was 70 percent from August 30, 2010; 80 percent from June 14, 2012; and 90 percent from June 26, 2013.  See 38 C.F.R. § 4.25.  Thus, he has met the schedular requirements for consideration of a TDIU since August 30, 2010. 


Analysis

Initially, the Board notes that the Veteran submitted two separate VA Forms 21-8940- one in September 2010 and another in June 2012.  On the 2010 form, the Veteran indicated that August 2010 was the date his last worked full-time, and on the 2012 form, the Veteran indicated that he last worked full-time on February 14, 2011.  

The Veteran underwent various VA examinations in connection with his service-connected disabilities throughout the pendency of this appeal.  In an August 2010 Spine VA examination, the examiner noted that the Veteran is in constant pain has difficulty with walking and turning his head.  It was further noted that the Veteran had been placed in bed rest by his doctor for a full week in July 2010. 

During an August 2010 Mental Disorders VA examination, the examiner noted that the Veteran's psychiatric disorder leads to an occasional decrease in work efficiency.  Specifically, it was indicated that the Veteran experiences avoidance at work, "dodging meetings," and putting off tasks.  It was further noted that the Veteran was "leery" of his coworkers and was worried about losing his job despite stating that he "enjoys his job."

The record reflects that the Veteran was placed on short-term disability on August 31, 2010, on account of his recurrent and severe mood disorder, which is service connected.  It was also noted that he had had psychotic features at that time and was hospitalized for stabilization and a formalized treatment plan.  Upon intake, the Veteran indicated that he had had a meeting with his supervisor at work who reported that his work was not adequate.  The Veteran stated that he had to go to work to pay bills but noted that "there is no output."  He reported that he was not functioning well; he was suspicious at work and felt that his supervisor was plotting against him.  GAF score upon admission was 25 and with regard to prognosis, the doctor indicated that the Veteran was not capable of performing any occupation.    During the course of hospital treatment, his medication was adjusted and he attended individual and group therapy sessions.  Upon discharge, the noted that the Veteran's treatment plan was addressed but it had not fully resolved.   He was released in October 2010.  See August 2010 Parkwood Behavioral Health System Discharge Summary; September 2010 Disability Management Associates correspondence.  

According to an October 2010 Wellness Clinic followup report, he reported being "back to square one..."  He reported irritability, an anxiety attack, and sleep difficulty.  He felt ...that "his job was not paying attention to him intentionally."  He was not taking care of his personal hygiene.  

According to a January 2011(the date apparently inadvertently noted as January 2010) Wellness Clinic follow-up note, the Veteran reported that he returned to work but found it stressful.  He lost control with his supervisor.

He apparently continued work as a pharmacy technician until he was fired in 2011.  See VA June 2012 mental health examination report. 

The Veteran underwent a VA Neck examination in June 2012.  The examiner noted that the Veteran's neck disability functionally impacted his ability to work, indicating that he has severe pain with bending and squatting as well as with overhead activity.  The same conclusion was reached by the examiner who conducted the Veteran's VA arm and shoulder, and back examinations in June 2012.  

During his VA foot examination in June 2012, the examiner noted that the Veteran's flat foot disability also caused a functional impact specifically causing pain after prolonged standing. 

The Veteran underwent a VA Mental Disorders examination in June 2012.  The examiner concluded that the Veteran had occupational and social impairment with reduced reliability and productivity.  It was noted that he had difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances including work or a work like setting. 

The Veteran also underwent a VA General Medical examination in June 2012.  The examiner noted that the Veteran's hypertension is controlled and does not have a functional impact on his ability to work. 

The Veteran underwent an additional VA neck examination in November 2015, during which the examiner concluded that the neck disability does not a have a functional impact on the Veteran's ability to work.  The examiner stated that while the Veteran does have moderate degenerative disc disease of his cervical spine often causing a significant amount of pain, this is a common condition and should not limit his functional ability in the work setting. 

During a VA Spine examination conducted at the same time, the examiner stated that the Veteran's back condition does have a functional impact on his ability to work.  The examiner noted that the Veteran would have difficulty lifting heavy objects or performing activities that require repetitive bending or long periods of standing. 

The Veteran underwent a VA headaches examination in January 2016, during which the examiner concluded that the Veteran's headache condition does not impact his ability to work.  The examiner opined that based on the Veteran's ability to work in the past, he would not precluded him from working due to his headache condition.  The Board notes that this opinion is inadequate since the Veteran's past work history until 2011 is not at question and the examiner failed to explain whether the Veteran's service-connected headaches had any impact on the fact that he was no longer employed during the time of the examination. 

The Board notes that while SSA determinations are not binding on the Board, they are, however, relevant and the records relied upon to make SSA determinations are probative evidence specifically in consideration of the Veteran's claim for TDIU.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (observing that while SSA decisions are relevant, there are significant differences between SSA and VA recognition of disabilities and SSA decisions are not binding on VA).  Here, the Board notes that the SSA decision focused specifically on the Veteran's service-connected disabilities.  SSA found the Veteran disabled since February 17, 2011.  It was noted that the Veteran had severe impairments which include cervical spine degenerative disc disease, right lumbosacral radiculopathy, flatfoot, migraine headaches, and mood disorder with depressive features, all of which are service connected.  Furthermore, it was mentioned that these impairments "cause more than minimal limitations in the claimant's ability to perform work-related activities."

It was further noted that while the Veteran has the residual functional capacity to perform sedentary work, he can stand or walk less than two hours a day and should never lift or carry frequently.  Moreover, it was noted that the Veteran can only perform jobs that require simple instructions with no more than two hours of concentration and should have only occasional contact with supervisors and coworkers and no contact at all with the general public.  However, despite the Veteran's attempts to seek medical help, there was no improvement in his conditions.  Notably, the SSA officer who conducted a hearing and interviewed the Veteran in person stated that he finds him credible and that his "demeanor while testifying was generally persuasive and consistent."

Furthermore, it was indicated that the Veteran was unable to perform any past relevant work since he acquired job skills that do not transfer to other occupations within the residual functional capacity.  It was determined that there were no jobs that existed "in significant numbers in the national economy" that the Veteran could perform. 

The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369   (Fed. Cir. 2009).

Recognizing that SSA records are not binding here, the Board finds that, in this case, the SSA records are more probative than the individualized opinions provided by the VA examiners.  Specifically, the Board notes that no VA examiner considered the cumulative effect of all of the Veteran's service-connected disabilities on his ability to work.  In fact, while some examiners indicated that a specific disability does not have a functional impact on the Veteran, others concluded that it does.  

Accordingly, the Board finds that when considering the cumulative effect of the Veteran's service-connected disabilities on his occupational functioning in the context of whether he is or is not able to secure or follow a substantially gainful occupation as a result of service-connected disabilities it is more likely than not that he has not been able to secure a substantially gainful employment since February 14, 2011, the date he reported that he was unable to work.  See 2012 VA Form 21-8940.  Prior to such date, he had either been gainfully employed or on short-term disability.

Based on the evidence presented here, particularly in consideration of the Veteran's medical and work history, and his education, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran was unable to obtain or maintain substantially gainful employment from February 14, 2011.  Therefore, for the reasons and bases discussed, and giving the benefit-of-the-doubt to the Veteran, this claim must be granted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

From February 14, 2011, but not before, entitlement to a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


